 

Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of July
21, 2020, and is made by and between County Bancorp, Inc., a Wisconsin
corporation (“Company”), and the purchaser of the Subordinated Notes identified
on the signature page hereto (the “Purchaser”).

RECITALS

WHEREAS, Company is offering up to $35,000,000 in aggregate principal amount of
subordinated notes, which aggregate amount is intended to qualify as Tier 2
Capital (as defined herein), and on June 30, 2020, Company sold $17,400,000 of
subordinated notes.

WHEREAS, the Purchaser is an “accredited investor” as such term is defined in
Rule 501 of Regulation D (“Regulation D”) promulgated under the Securities Act
of 1933, as amended (the “Securities Act”), and the Purchaser has been solicited
to purchase the Subordinated Notes directly from the Company.

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

WHEREAS, the Purchaser is willing to purchase from Company one or more
Subordinated Notes in the aggregate principal amount set forth on the
Purchaser’s signature page hereto (“Subordinated Note Amount”) in accordance
with the terms, subject to the conditions and in reliance on, the recitals,
representations, warranties, covenants and agreements set forth herein and in
the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto hereby
agree as follows:

AGREEMENT

1.DEFINITIONS.

1.1Defined Terms.  The following capitalized terms used in this Agreement have
the meanings defined or referenced below.  Certain other capitalized terms used
only in specific sections of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Investors Community Bank, a Wisconsin state-chartered bank and
wholly owned subsidiary of Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Wisconsin are permitted or required
by any applicable law or executive order to close.

 

--------------------------------------------------------------------------------

 

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means the date hereof.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein and the information from the Company’s
definitive proxy statement for its 2020 annual meeting of shareholders
incorporated by reference into the Form 10-K; and (ii) the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2020, as filed with the SEC,
including the unaudited financial statements contained therein.

“Disbursement” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company or a Subsidiary of Company.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

2

--------------------------------------------------------------------------------

 

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other Indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or the Purchaser, (4) direct effects of compliance with this
Agreement on the operating performance of Company or the Purchaser, including
expenses incurred by Company or the Purchaser in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by Company with the prior written consent of the Purchaser, and vice
versa, or as otherwise contemplated by this Agreement and the Subordinated
Notes.

“Maturity Date” means June 30, 2030.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” has the meaning set forth in the preamble hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

3

--------------------------------------------------------------------------------

 

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A, as amended, restated,
supplemented or modified from time to time, and each Subordinated Note delivered
in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

1.2Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof,”
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and the Subordinated
Notes shall be deemed to be to such documents as amended, modified or restated
from time to time.  With respect to any reference in this Agreement to any
defined term, (i) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.

1.3Exhibits Incorporated.  All Exhibits attached hereto are hereby incorporated
into this Agreement.

2.SUBORDINATED DEBT.

2.1Certain Terms.  Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchaser Subordinated Notes in an amount
equal to the Subordinated Note Amount.  The Purchaser agrees to purchase the
Subordinated Notes with an aggregate principal amount equal to the Subordinated
Note Amount set forth on its signature page hereto from Company on the Closing
Date in accordance with the terms of, and subject to the conditions and
provisions set forth in, this Agreement and the Subordinated Notes.  The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1.  

2.2The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (Central Time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

2.3Right of Offset.  The Purchaser hereby expressly waives any right of offset
the Purchaser may have against Company or any of its Subsidiaries.

2.4Use of Proceeds.  Company shall use the net proceeds from the sale of
Subordinated Notes to support organic growth and for general corporate purposes.

4

--------------------------------------------------------------------------------

 

3.DISBURSEMENT.

3.1Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company, the Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
on the Purchaser’s signature page hereto to Company in exchange for a
Subordinated Note with a principal amount equal to such Subordinated Note Amount
(the “Disbursement”).  Company will deliver to the Purchaser one or more
certificates representing the Subordinated Notes in definitive form registered
in such names and denominations as the Purchaser may request.

3.2Conditions Precedent to Disbursement.

3.2.1Conditions to the Purchaser’s Obligation. The obligation of the Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by it at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of Company to the Purchaser each of the following (or written waiver
by the Purchaser prior to the Closing of such delivery):

3.2.1.1Transaction Documents.  This Agreement and the Subordinated Note
(collectively, the “Transaction Documents”), each duly authorized and executed
by Company; provided that Company’s counterparts to the Subordinated Note may be
held in escrow pending satisfaction or waiver of the conditions set forth in
Section 3.2.2.

3.2.1.2Authority Documents.

 

(a)

A copy, certified by the Secretary or Assistant Secretary of Company as of a
date within thirty (30) days of the date of this Agreement, of the articles of
incorporation of Company as currently in effect;

 

(b)

A certificate of existence of Company issued by the Department of Financial
Institutions of the State of Wisconsin, dated as of a date within thirty (30)
days of the date of this Agreement;

 

(c)

A copy, certified by the Secretary or Assistant Secretary of Company as of a
date within thirty (30) days of the date of this Agreement, of the bylaws of
Company as currently in effect;

 

(d)

A copy, certified by the Secretary or Assistant Secretary of Company as of a
date within thirty (30) days of the date of this Agreement, of the resolutions
of the board of directors of Company, and any committee thereof, authorizing the
execution, delivery and performance of the Transaction Documents; and

 

(e)

An incumbency certificate of the Secretary or Assistant Secretary of Company as
of a date within thirty (30) days of the date of this Agreement certifying the
names of the officer or officers of Company authorized to sign the Transaction

5

--------------------------------------------------------------------------------

 

 

Documents and the other documents provided for in this Agreement.

3.2.1.3Other Requirements.  Such other additional information regarding Company,
Bank and any other Subsidiary of Company and their respective assets,
liabilities (including any liabilities arising from, or relating to, legal
proceedings) and contracts as the Purchaser may reasonably request.

3.2.1.4Aggregate Investments.  Prior to, or contemporaneously with the Closing,
the Purchaser shall have actually delivered the Subordinated Note Amount set
forth on the Purchaser’s signature page.

3.2.2Conditions to Company’s Obligation.

3.2.2.1Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.

3.2.2.2The obligation of Company to consummate the sale of the Subordinated
Notes and to effect the Closing is subject to Company’s receipt of:

 

(a)

Transaction Documents. This Agreement, duly authorized and executed by the
Purchaser.

 

(b)

Subordinated Note Amount.  The Subordinated Note Amounts set forth on the
signature page hereto.

4.REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to the Purchaser that, except as
disclosed in the Company’s Reports:

4.1Organization and Authority.

4.1.1Organization Matters of Company and Its Subsidiaries.

4.1.1.1Company is validly existing and in good standing under the laws of the
State of Wisconsin and has all requisite corporate power and authority to
conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction
Documents.  Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect on
Company.  

4.1.1.2Each Subsidiary of Company either is validly existing as a corporation or
limited liability company, or is validly existing as a Wisconsin state-chartered
bank, in each case in good

6

--------------------------------------------------------------------------------

 

standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or other similar power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect on Company.  Except for a negative pledge covenant under that
certain Credit Agreement, dated as of September 14, 2017, between Company and
U.S. Bank National Association, all of the issued and outstanding shares of
capital stock or other equity interests in each Subsidiary of Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned by Company, directly or through Subsidiaries of Company, free and clear of
any security interest, mortgage, pledge, lien, encumbrance or claim; none of the
outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of Company or any other entity.

4.1.1.3Bank is a Wisconsin state-chartered bank.  The deposit accounts of Bank
are insured by the FDIC up to applicable limits. Bank has not received any
notice or other information indicating that Bank is not an “insured depository
institution” as defined in 12 U.S.C. Section 1813, nor has any event occurred
which could reasonably be expected to adversely affect the status of Bank as an
FDIC-insured institution.  

4.1.2Capital Stock and Related Matters.  The articles of incorporation as
currently in effect of Company authorize Company to issue 50,000,000 shares of
common stock, 585,000 shares of unclassified preferred stock and 15,000 shares
of Series B Nonvoting Noncumulative Perpetual Preferred stock.  As of June 26,
2020, there are 6,378,171 shares of Company’s common stock, and as of the date
of this Agreement, there are 8,000 shares of Company’s Series B Nonvoting
Noncumulative Perpetual Preferred stock, and no other shares of preferred stock
issued and outstanding.  All of the outstanding capital stock of Company has
been duly authorized and validly issued and is fully paid and
non-assessable.  There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company except
pursuant to Company’s equity incentive plans duly adopted by Company’s Board of
Directors.

4.2No Impediment to Transactions.

4.2.1Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the Subordinated Note Amount, the execution of the
Transaction Documents and compliance by Company with all of the provisions of
the Transaction Documents are within the corporate and other powers of
Company.  

4.2.2Agreement.  This Agreement has been duly authorized, executed and delivered
by Company, and, assuming due authorization, execution and delivery by the other
parties thereto, constitute the legal, valid and binding obligations of Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

4.2.3Subordinated Notes.  The Subordinated Notes have been duly authorized by
Company and when the Subordinated Note representing such Subordinated Notes is
executed by Company and issued, delivered to and paid for by the Purchaser as
provided in this Agreement, will have been duly issued and will constitute
legal, valid and binding obligations of Company and enforceable in accordance

7

--------------------------------------------------------------------------------

 

with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles. When
executed and delivered, the Subordinated Notes will be substantially in the form
attached as Exhibit A hereto.

4.2.4No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default
under:  (1) the articles of incorporation or the bylaws of Company, each as
currently in effect; (2) any of the terms, obligations, covenants, conditions or
provisions of any corporate restriction or of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other agreement or instrument to which Company or Bank, as applicable, is
now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency applicable to Company or Bank; or
(4) any statute, rule or regulation applicable to Company, except (x) in the
case of item (2) for such violations and conflicts consented to or approved by
the counterparty to Company or Bank under any contract, agreement or instrument
and (y) in the case of items (2), (3) or (4), for such violations and conflicts
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on Company and its Subsidiaries, taken as a whole, or
(ii) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Company.  Neither Company
nor Bank is in default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which Company or Bank, as applicable, or any of its properties may be bound
or affected, except, in each case, only such defaults that would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect
on Company.

4.2.5Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.

4.3Possession of Licenses and Permits.  Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole; Company and each Subsidiary of Company is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole; and neither Company nor any Subsidiary of Company
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

8

--------------------------------------------------------------------------------

 

4.4Financial Condition.

4.4.1Company Financial Statements.  The financial statements of Company included
in Company’s Reports (including the related notes, where applicable), which have
been made available to the Purchaser (i) have been prepared from, and are in
accordance with, the books and records of Company; (ii) fairly present in all
material respects the results of operations, cash flows, changes in
shareholders’ equity and financial position of Company and its consolidated
Subsidiaries, for the respective fiscal periods or as of the respective dates
therein set forth (subject in the case of unaudited statements to recurring
year-end audit adjustments normal in nature and amount), as applicable;
(iii) complied as to form, as of their respective dates of filing in all
material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved; except, in each case: (x)
as indicated in such statements or in the notes thereto; or (y) for any
statement therein or omission therefrom which was corrected, amended or
supplemented or otherwise disclosed or updated in a subsequent Company’s Report;
and (z) to the extent that any unaudited interim financial statements do not
contain the footnotes required by GAAP, and were or are subject to normal and
recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate.  The books and
records of Company have been, and are being, maintained in all material respects
in accordance with GAAP and any other applicable legal and accounting
requirements.  Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of Company contained in Company’s
Reports for Company’s most recently completed quarterly or annual fiscal period,
as applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.

4.4.2Absence of Default.  Since the date of the latest audited financial
statements contained in Company’s Reports, no event has occurred which either by
itself or with the lapse of time or the giving of notice or both, would give any
creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.  Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non‑compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.

4.4.3Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.4.4Ownership of Property.  Company and each of its Subsidiaries has title as
to all real property owned by it and title to all assets and properties owned by
Company and such Subsidiary in the conduct of its businesses, whether such
assets and properties are real or personal, tangible or intangible, including
assets and property reflected in the most recent balance sheet contained in
Company’s Reports or acquired subsequent thereto (except to the extent that such
assets and properties have been disposed of in the ordinary course of business,
since the date of such balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public or statutory obligations or any discount with, borrowing
from or other obligations to the Federal Home Loan Bank, the Board of Governors
of the Federal Reserve, inter-bank credit facilities, reverse repurchase
agreements or any transaction by Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually

9

--------------------------------------------------------------------------------

 

or in the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Company or any of its Subsidiaries.  Company and each of its Subsidiaries, as
lessee, has the right under valid and existing Leases of real and personal
properties that are material to Company or such Subsidiary, as applicable, in
the conduct of its business to occupy or use all such properties as presently
occupied and used by it.  Such existing Leases and commitments to Lease
constitute or will constitute operating Leases for both tax and financial
accounting purposes, except as otherwise disclosed in the Company’s Reports, and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in Company’s
Reports.

4.5No Material Adverse Change.  Since the date of the latest audited financial
statements included in Company’s Reports, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries.

4.6Legal Matters.

4.6.1Compliance with Law.  Company and each of its Subsidiaries (i) has complied
with and (ii) to the Company’s knowledge, is not under investigation with
respect to, and, to Company’s knowledge, has not been threatened to be charged
with or given any notice of any material violation of any applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on Company and its Subsidiaries, taken as a whole.

4.6.2Regulatory Enforcement Actions.  Company, Bank and Company’s other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect
on Company and such applicable Subsidiary.  None of Company, Bank, Company’s
Subsidiaries nor any of their officers or directors is now operating under any
restrictions, agreements, memoranda, commitment letter, supervisory letter or
similar regulatory correspondence, or other commitments (other than restrictions
of general application) imposed by any Governmental Agency, nor are, to
Company’s knowledge, (i) any such restrictions threatened, (ii) any agreements,
memoranda or commitments being sought by any Governmental Agency, or (iii) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.

4.6.3Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company or any of its Subsidiaries at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Company and any of its Subsidiaries, taken as a whole, or affect issuance of
or payment on the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company and any of its
Subsidiaries, taken as a whole.

4.6.4Environmental.  No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials, and neither Company nor any of its Subsidiaries has engaged in such
activities.  There are no claims or actions pending or, to Company’s knowledge,

10

--------------------------------------------------------------------------------

 

threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.

4.6.5Brokerage Commissions.  Neither Company nor any Affiliate of Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.

4.6.6Investment Company Act.  Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7No Misstatement.  No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished by Company to the Purchaser in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to the Purchaser and as of the Closing
Date, except for any statement therein or omission therefrom which was
corrected, amended or supplemented or otherwise disclosed or updated in a
subsequent exhibit, report, schedule or document prior to the date hereof.

4.8Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Exchange Act. The Company’s Reports at the time
they were filed with the SEC complied in all material respects with the
requirements of the Exchange Act and did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.9Internal Accounting Controls.  Company, Bank and each other applicable
Subsidiary of Company has established and maintains a system of internal control
over financial reporting that pertains to the maintenance of records that
accurately and fairly reflect the transactions and dispositions of Company’s
assets (on a consolidated basis), provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that Company’s and Bank’s receipts and
expenditures and receipts and expenditures of each of Company’s other
Subsidiaries are being made only in accordance with authorizations of Company
management and Board of Directors, and provides reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of assets of Company on a consolidated basis that could have a material effect
on the financial statements.  Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of Company’s
financial reporting and the preparation of Company’s financial statements for
external purposes in accordance with GAAP.  Since the conclusion of Company’s
last completed fiscal year there has not been and there currently is not (i) any
significant deficiency or material weakness in the design or operation of its
internal control over financial reporting which are reasonably likely to
adversely affect its ability to record, process, summarize and report financial
information, or (ii) any fraud, whether or not material, that involves
management or other employees who have a role in Company’s or Bank’s internal
control over financial reporting.  Company (A) has implemented and maintains
disclosure controls and procedures reasonably designed and maintained to ensure
that material information relating to Company is made known to the Chief
Executive Officer and the Chief Financial Officer of Company by others within
Company and (B) has disclosed, based on its most recent evaluation prior to the
date hereof, to Company’s outside auditors and the audit committee of Company’s
Board of Directors any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect Company’s internal controls over financial
reporting.  Such disclosure controls and procedures are effective for the
purposes for which they were established.

11

--------------------------------------------------------------------------------

 

4.10Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement in any certificate or other
document delivered to the Purchaser by or on behalf of Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and as
otherwise specifically provided herein or therein.  None of the representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to the Purchaser by or on behalf of
Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading in light of
the circumstances when made. Any certificate signed by an officer of Company and
delivered to the Purchaser or to counsel for the Purchaser shall be deemed to be
a representation and warranty by Company to the Purchaser as to matters set
forth therein.

5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with the Purchaser as follows:

5.1Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.

5.2Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchaser, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, Company, and the Purchaser shall
not exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.

5.3Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.

6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.

The Purchaser hereby represents and warrants to Company, and covenants with
Company as follows:

6.1Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

6.2Authorization and Execution.  The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of the
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto and thereto, this Agreement is a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

6.3No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, if applicable, (ii) any agreement to
which it is party, (iii) any law applicable to it or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
it.

12

--------------------------------------------------------------------------------

 

6.4Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

6.5Accredited Investor.  It is and will be on the Closing Date an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D.

6.6Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.

6.8Information.  It acknowledges that:  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes.

6.9Investment Decision.  It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or
entity.  Neither such inquiries nor any other due diligence investigations
conducted by it or its advisors or representatives, if any, shall modify, amend
or affect its right to rely on Company’s representations and warranties
contained herein.  It is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or on behalf of
Company, except for the express statements, representations and warranties of
Company made or contained in this Agreement.  Furthermore, it acknowledges that
nothing in this Agreement or any other materials presented by or on behalf of
Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax or investment advice.

6.10Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
and Section 4(a)(2) of the Securities Act and Section 18 of the Securities Act,
or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it.  It is not subscribing for
Subordinated Notes as a result of or subsequent to any general solicitation or
general advertising, in each case within the meaning of Rule 502(c) of
Regulation D, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting.  It further
acknowledges and agrees that the Subordinated Note will bear the restrictive
legend set forth in the form of Subordinated Note, which is attached as Exhibit
A hereto.  It further acknowledges its primary responsibilities under the
Securities Act

13

--------------------------------------------------------------------------------

 

and, accordingly, will not sell or otherwise transfer the Subordinated Notes or
any interest therein without complying with the requirements of the Securities
Act and the rules and regulations promulgated thereunder and the requirements
set forth in this Agreement.

6.11No Indenture; Market.  The Purchaser acknowledges and understands that
Company is not required to qualify an indenture under the Trust Indenture Act of
1939, as amended, and it has not entered into any trust indenture in connection
with the Subordinated Notes, and as a result, there is no indenture trustee to
enforce the right of action of holders of the Subordinated Notes, and each
holder must individually pursue any such right of action on his, her or its own
behalf.  It understands that no broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.12Accuracy of Representations.  It understands that Company will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements in connection with the transactions contemplated by this Agreement.

6.13Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and as otherwise specifically provided herein.  Any certificate
signed by a duly authorized representative of Purchaser and delivered to Company
or to counsel for Company shall be deemed to be a representation and warranty by
Purchaser to Company as to the matters set forth therein.

7.MISCELLANEOUS.

7.1Prohibition on Assignment by Company.  Except as described in the
Subordinated Note, Company may not assign, transfer or delegate any of its
rights or obligations under this Agreement or the Subordinated Notes without the
prior written consent of the Purchaser.  

7.2Time of the Essence.  Time is of the essence for this Agreement.

7.3Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto. No failure to exercise or delay in
exercising, by the Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.

7.4Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included
herein.  Notwithstanding any of the foregoing to the contrary, if any provisions
of this Agreement or the application thereof are held invalid or unenforceable
only as to particular persons or situations, the remainder of this Agreement,
and the application of such provision to persons or situations other than those
to which it shall have been held invalid or unenforceable, shall not be affected
thereby, but shall continue valid and enforceable to the fullest extent
permitted by law.

7.5Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:



14

--------------------------------------------------------------------------------

 

if to Company:

County Bancorp, Inc.
2400 South 44th Street
Manitowoc, Wisconsin 54220
Attention:  Chief Financial Officer

with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois  60606
Attention:  Robert M. Fleetwood

if to the Purchaser:

To the address indicated on the Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

7.6Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns, except that, unless the Purchaser consents in writing, no assignment
made by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.  The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from the Purchaser
merely because of such purchase.

7.7No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of the
Purchaser, shall be deemed to make the Purchaser a partner or joint venturer
with Company.

7.8Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to the Purchaser shall
be in form and substance satisfactory to the Purchaser.

7.9Entire Agreement.  This Agreement and the Subordinated Notes along with the
Exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or the Subordinated Notes.

7.10Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which the Purchaser may have pursuant to any
law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by the Purchaser which is lawful pursuant to, or
which is permitted by, any of the foregoing.

7.11No Third-Party Beneficiary.  This Agreement is made for the sole benefit of
Company and the Purchaser, and no other Person shall be deemed to have any
privity of contract hereunder nor any

15

--------------------------------------------------------------------------------

 

right to rely hereon to any extent or for any purpose whatsoever, nor shall any
other Person have any right of action of any kind hereon or be deemed to be a
third-party beneficiary hereunder.

7.12Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

7.13Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

7.14Knowledge; Discretion.  All references herein to the Purchaser’s or
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s President, Chief Executive Officer, Chief
Financial Officer, and General Counsel or such other persons holding equivalent
offices, or of such individual if the Purchaser is an individual.  Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by the Purchaser, to the making of a determination or
designation by the Purchaser, to the application of the Purchaser’s discretion
or opinion, to the granting or withholding of the Purchaser’s consent or
approval, to the consideration of whether a matter or thing is satisfactory or
acceptable to the Purchaser, or otherwise involving the decision making of the
Purchaser, shall be deemed to mean that the Purchaser shall decide using the
reasonable discretion or judgment of a prudent person.

7.15Waiver of Right to Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR THE PURCHASER.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

7.16Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

7.17Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY:

County Bancorp, Inc.

By:

Timothy J. Schneider

President

 

 

[Company Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Subordinated Note
Purchase Agreement to be executed by its duly authorized representative as of
the date first above written.

 

PURCHASER:

[______]

 

By:

[______]

[______]

 

Address of Purchaser:

 

[_______]

[______]

 

 

Principal Amount of Purchased Subordinated Note:

 

$5,000,000

 

 

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF SUBORDINATED NOTE

 

 